           Case 7:21-cr-00181-PMH Document 12 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
v.                                                           :   SCHEDULING ORDER
                                                             :
Gilbert Alvarez,                                             :   21 CR 181(PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

         A Guilty Plea in this matter is scheduled for April 1, 2021 at 11:00a.m. Because of

the current public health emergency, the Court will conduct the conference by telephone

conference call, if defendants waive their right to be physically present and consent to appear by

teleconference after consultation with counsel.

         Accordingly, it is hereby ORDERED:

    1.       By March 25, 2021, defense counsel shall advise the Court in writing as to whether

defendant, after consultation with counsel, waives his right to be physically present and consents

to appear by video or telephone for the proceeding.

         Co-counsel, members of the press, and the public may access the audio feed of the

proceeding by calling (888) 398-2342 and entering Access Code: 3456831#.

    2. Counsel and defendant should call (888) 398-2342 and use Access Code 3456831#.




         Dated: March 17, 2021                                   SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
